Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 2, 11, 16, and 18-21 have been canceled. Claims 1, 3-10, 12-15 and 17 are pending. Claims 1, 3-10, 12-15 and 17 have been examined. Claims 1, 3-10, 12-15 and 17 have been rejected. 

Response to Arguments
Applicant’s arguments, see pp. 18-23, filed 9/23/2021, with respect to the 35 USC 101 rejections of claims 1-15 and 17 have been fully considered and are persuasive. Especially the amendments include applying machine learning algorithm that implies usage of machine learning system that can’t be performed by pen and paper.  The 35 USC 101 rejections of claims 1-15 and 17 have been withdrawn. 

Applicant’s arguments with respect to claims 1-15 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The claim objections of claims 3-5, 8, 11, and 17 have been withdrawn in light of amendments to claims 3-5, 8, and 17 and cancellation of claim 11.

The 35 USC 112(b) rejections of claims 5 and 11 specifically for reciting “household actual periodic portion (hourly) consumption usage pattern” because it is not clear if the Applicant 

The 35 USC 112(b) rejection of claim 5 has been withdrawn in light of amendments to the claims.

The 35 USC 112(b) rejections of claims 3, 8-9, and 14 have not been addressed, so they remain rejected.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that uses a generic placeholder that is coupled with functional language but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: “a history analysis module” and “an appliance detection module” in claim 17. These modules according to ¶ 0017 in the specification are software comprising instruction codes.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claim 6 is objected to for depending on a canceled claim 2. To examine claim 6, the Examiner interprets it as depending on claim 1 since claim 2 has been rolled up into claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 8-9, and 14 are rejected under 35 USC 112(b).

As per claim 3, limitation “based on processing identified statistical correlations between presence of appliances at each household and 1) household profiles parameters, 2) household actual periodic consumption usage pattern, 3) household actual periodic consumption usage pattern in relation to environmental time depended parameters” renders the claim indefinite. It is not clear if the limitation means “processing identified statistical correlations between presence of appliances” with at least one or more of items 1), 2), and 3) as listed or with all 3 items. To examine this limitation, the Examiner interprets it as at least one or more of items 1), 2), and 3). 
Claims 5, 8-9, 14 recites limitation in a similar manner to the above rejected limitation in claim 3, so they are rejected as being indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Basu (Classification Techniques for Non-Intrusive Load Monitoring and Prediction of Residential Loads, Thesis, University of Grenoble, Nov. 2014) in view of Gupta et al. (US 2013/0289788).

As per claim 1, Basu teaches a method for determining probable presence, in a surveyed household, of appliances having no load sensors (¶ 0029-0030, 0034; test data of utility consumption of household without sensors is considered surveyed household of appliances having no load sensors), said method implemented by one or more processing devices operatively coupled to a non-transitory storage device, on which are stored modules of instruction code that when executed cause the one or more processing devices to perform:
acquiring, for each sampled household of a group of sampled households, data on historical consumption of appliances in the respective sampled household, said data acquired by load sensors associated with said appliances (p. 25 ¶ 2 –p. 26 ¶ 1; in these paragraphs, Basu teaches using database comprising data sets recorded over a period of time of monitored appliances in a specified number of houses; Basu also teaches in p. 21 ¶ 3, 5 monitoring appliances using sensing devices, corresponding to sensors); furthermore, while Basu teaches as detailed above, Gupta also teaches: acquiring, for each sampled household of a group of sampled households, data on historical consumption of appliances in the respective sampled household, said data acquired by load sensors associated with said appliances (¶ 0032, 0035, 0039; 0042, 0046; Gupta teaches obtaining historical data for training at households with sensors associated with appliances, which correspond to sampled household of a group of sampled households as recited);
applying a learning algorithm to identify statistical correlations between the data from each respective sampled household and parameters of each respective sampled households including: 1) household profile, 2) household periodic consumption patterns, 3) household periodic consumption in relation to environmental time-dependent parameters, and 4) lifestyles of the household occupants (p. 47 ¶ 3-5, p. 51 ¶ 1 correlation, p. 52 section 5.2.2.1 ¶ 1-2; p. 57 ¶ 1 – p. 58 ¶ 3, p. 64 last 3 paragraphs – p. 65 Fig. 6.3; in these paragraphs Basu teaches using learning algorithm on households’ datasets of monitored appliances to identify correlations between energy and appliances; the correlation calculations; correlations here are actually statistical correlations; in p. 58 ¶ 1-3 Basu teaches variables, corresponding to parameters, that has information for load identification according to temporal patterns; the load identification here is identification of appliance present corresponding to 2) household periodic consumption patterns, which also corresponds to household profile according to the instant application’s specification ¶ 0023 “profile of household including characteristics of the household and/or lifestyle of the occupant and environmental time dependent parameters”; on p. ¶ 5, 9, Basu teaches taking data sets with information on environmental changes and environments; this teaching reflects the parameter in combination with the teaching of 2) household periodic consumption patterns reflects 3) household periodic consumption in relation to environmental time-dependent parameters; p. 20 ¶ 3, Basu teaches “routine activities and interactions of everyday home life can be observed, recorded for later analysis; this teaching corresponds to 4) lifestyles of the household occupants);
determining from the statistical correlations a statistical appliance presence model (p. 58 ¶ 1-3, p. 64 last 3 paragraphs – p. 65 Fig. 6.3; Basu teaches variables, corresponding to parameters, that has information for load identification according to temporal patterns; the load identification here is identification of appliance present);
determining, from parameters of the surveyed household and the statistical appliance presence model, a probability of an appliance's presence in the surveyed household (p. 96 two paragraphs above Fig. 8.6 and Fig. 8.6; Basu teaches probability of a probability of an appliance's presence is determined);
- determining from the statistical correlations a machine learning appliance activation model (p. 82 ¶ 2 - p. 83 ¶ 3; Basu teaches algorithms to determine ON or OFF states models of individual appliances based on temporal correlations, which correspond to the statistical correlations; ON or OFF states models of an appliance based on its statistical correlations is a statistical appliance activation model; this interpretation is according to this description in the application specification ¶ 0018 second bullet; in addition, Basu teaches in the training process, supervised machine learning techniques are used, see p. 57 ¶ 1-2, p. 68 ¶ 4); and
- determining, from parameters of the surveyed household and the machine learning appliance activation model, a probability of an appliance's activation in the surveyed household (p. 57 ¶ 1-2, p. 68 ¶ 4, p. 95 last two paragraphs & p. 96 two paragraphs above Fig. 8.6 and Fig. 8.6; in these paragraphs Basu teaches determining a probability of an appliance’s activation of the surveyed house and the machine learning appliance activation model);
- applying the machine learning algorithm for identifying statistical correlations between household actual periodic portion, hourly or sub-hourly consumption usage pattern and actual activation per periodic portion of each appliance in relation to at least one of 1) environmental time dependent parameters or life style of the occupant, 2) household profile and actual consumption rate of the household overall, and 3) data on historical usage in former days or hours of the household overall (p. 57 ¶ 1-2, p. 68 ¶ 4, p. 82 ¶ 2 - p. 83 ¶ 3; Basu teaches using machine learning algorithms to determine ON or OFF states models of individual appliances based on temporal correlations, which correspond to the statistical correlations; ON or OFF states models of an appliance based on its statistical correlations is a statistical appliance activation model corresponding to item 3); this interpretation is according to this description in the application specification ¶ 0018 second bullet);
- building a household appliance periodic portion activation model based on identified machine learning statistical correlations, which defines the statistical correlations between the hourly or sub-hourly activation of each appliance and the household profile consumption usage (p. 57 ¶ 1-2, p. 68 ¶ 4, p. 82 ¶ 2 - p. 83 ¶ 3; Basu teaches using machine learning algorithms to determine ON or OFF states models of individual appliances based on temporal correlations, which correspond to the statistical correlations; ON or OFF states models of an appliance based on its statistical correlations is a statistical appliance activation model; in addition, Basu in paragraph before last on p. 90 teaches time series methods as taught is based on understanding that a load pattern is a time series  signal with seasonal, weekly, and daily periodicities; these teachings in combination read onto this limitation);
- applying the household appliance hourly and/or sub-hourly machine learning activation model for determining for each identified appliance at what hours the detected appliance was activated during detected activated period at the surveyed household by processing identified machine learning statistical correlations between appliance activation and at least one of profile parameters, actual behavior pattern of the analyzed household in relation to actual time dependent environmental parameters of the relevant time period, and consumption pattern and daily activation in former days or hours (p. 95 last two paragraphs & p. 96 two paragraphs above Fig. 8.6 and Fig. 8.6; in these paragraphs and figure Basu teaches using prediction algorithm based on derived model to predict activation of an appliance; on p. 81 ¶ 3-4, Basu teaches sampling rate of 10 minutes, 30 minutes, and 1 hour; this teaching indicates household appliance activation model being generated on hourly and/or sub-hourly); and
- re-estimating a detected daily activated list of all appliances in the household using the model based on consumption usage per period (p. 124 bullets 1-5; Basu teaches iteratively identifying states, ON or OFF corresponding to activated or not, of appliances from the load identification at 1-hour sampling rate; moreover, Basu teaches using data over a duration of time such as seasonal, weekly, and daily periodicities to input to an artificial neural network to perform this method, see p. 90 paragraph next to last, p. 91 ¶ 3-5, Fig. 8.1 these teachings read onto this limitation).
Basu does not teach:
wherein the surveyed household is not part of the sampled household;
- wherein the data in the sampled households include actual activation and consumption across the day of each appliance, overall data of the household, household profile and characteristics, historical consumption reads for the appliances and household overall, weather condition across the day; and further comprising:
	However, Gupta teaches:
a surveyed household, of appliances having no load sensors, wherein the surveyed household is not part of the sampled household (¶ 0034, 0039, 0063-0064; Gupta teaches obtaining test data from household different from training data for correlation with training data to find best match for each appliance category; the test data taught by Gupta corresponds to surveyed household data as claimed);
- wherein the data in the sampled households include actual activation and consumption across the day of each appliance, overall data of the household, household profile and characteristics, historical consumption reads for the appliances and household overall, weather condition across the day (¶ 0041-0042, 0046; Gupta teaches providing household training data, which correspond to sampled households as claimed, including on and of times of a specific appliance over periods of time such as week, month, day, hour etc. and information including temperature, humidity, etc. home profiles).
Basu and Gupta are analogous art because they are in the same field of energy disaggregation to identify presence of appliances. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Basu and Gupta. One of ordinary skill in the art would have been motivated to make such a combination because Gupta’s teachings would have increased the accuracy of the identified incidences of occurrence and/or usage (¶ 0010 last sentence).

As per claim 3, Basu teaches a method for determining presence of an appliance within a surveyed household in which there are no sensors for measuring consumption of specific appliance, said method implemented by one or more processing devices operatively coupled to a non-transitory storage device, on which are stored modules of instruction code that when executed cause the one or more processing devices to perform:
pre-processing of historical consumption of appliances in sampled households based on actual measurements by sensors associated with said appliances in relation to characteristics of the households including one or more of lifestyle of the occupants and environmental time-dependent parameters (p. 25 ¶ 2 –p. 26 ¶ 1; in these paragraphs, Basu teaches using database comprising data sets recorded over a period of time of monitored appliances in a specified number of houses; Basu also teaches in p. 21 ¶ 3, 5 monitoring appliances using sensing devices, corresponding to sensors; since the data sets were taken from real life houses, these data sets are in relation to characteristics of the houses including one or more lifestyle of the occupants; Basu also teaches data including environmental time-dependent changes, see p. 21 ¶ 3-5; these environmental time-dependent changes correspond to environmental time-dependent parameters); furthermore, while Basu teaches as detailed above, Gupta also teaches: pre-processing of historical consumption of appliances in sampled households based on actual measurements by sensors associated with said appliances in relation to characteristics of the households including one or more of lifestyle of the occupants and environmental time-dependent parameters (¶ 0030, 0032, 0035, 0039; 0042, 0046; Gupta teaches obtaining historical data for training at households with sensors associated with appliances, which correspond to sampled household of a group of sampled households as recited);
applying a learning algorithm for identifying statistical correlations between presence of appliances in each sampled household and at least one of: 1) household profile parameters, 2) household actual periodic consumption patterns 3) household actual periodic consumption usage pattern in relation to environmental time-depended parameters (p. 47 ¶ 3-5, p. 51 ¶ 1 correlation, p. 52 section 5.2.2.1 ¶ 1-2; p. 57 ¶ 1 – p. 58 ¶ 3, p. 64 last 3 paragraphs – p. 65 Fig. 6.3; in these paragraphs Basu teaches using learning algorithm on households’ datasets of monitored appliances to identify correlations between energy and appliances; the correlation calculations; correlations here are actually statistical correlations; in p. 58 ¶ 1-3 Basu teaches variables, corresponding to parameters, that has information for load identification according to temporal patterns; the load identification here is identification of appliance present corresponding to 2) household periodic consumption patterns);
building household appliance presence model which defines the relation between the presences of each appliance and the household profile consumption usage based on identifying statistical correlations (p. 82 ¶ 2 - p. 83 ¶ 3; Basu teaches algorithms to determine ON or OFF states models of individual appliances based on temporal correlations, which correspond to the statistical correlations; ON or OFF states models of an appliance based on its statistical correlations is a statistical appliance activation model; this interpretation is according to this description in the application specification ¶ 0018 second bullet); and
determining the probability of each appliance presence at the surveyed household using identified profile parameters and the calculated consumption of the actual behavior pattern of the surveyed household, based on processing identified statistical correlations between presence of appliances at each household and 1) household profiles parameters, 2) household actual periodic consumption usage pattern, 3) household actual periodic consumption usage pattern in relation to environmental time-depended parameters (p. 58 ¶ 1-3, p. 64 last 3 paragraphs – p. 65 Fig. 6.3; Basu teaches variables, corresponding to parameters, that has information for load identification according to temporal patterns; the load identification here is identification of appliance present; p. 96 two paragraphs above Fig. 8.6 and Fig. 8.6; Basu teaches probability of a probability of an appliance's presence is determined based on statistical correlations of input and output parameters, which correspond to identified profile parameters, and the calculated consumption of the actual behavior pattern of the surveyed household).
- determining from the statistical correlations a machine learning appliance activation model (p. 82 ¶ 2 - p. 83 ¶ 3; Basu teaches algorithms to determine ON or OFF states models of individual appliances based on temporal correlations, which correspond to the statistical correlations; ON or OFF states models of an appliance based on its statistical correlations is a statistical appliance activation model; this interpretation is according to this description in the application specification ¶ 0018 second bullet; in addition, Basu teaches in the training process, supervised machine learning techniques are used, see p. 57 ¶ 1-2, p. 68 ¶ 4); and
- determining, from parameters of the surveyed household and the machine learning appliance activation model, a probability of an appliance's activation in the surveyed household (p. 57 ¶ 1-2, p. 68 ¶ 4, p. 95 last two paragraphs & p. 96 two paragraphs above Fig. 8.6 and Fig. 8.6; in these paragraphs Basu teaches determining a probability of an appliance’s activation of the surveyed house and the machine learning appliance activation model);
- applying the machine learning algorithm for identifying statistical correlations between household actual periodic portion, hourly or sub-hourly consumption usage pattern and actual activation per periodic portion of each appliance in relation to at least one of 1) environmental time dependent parameters or life style of the occupant, 2) household profile and actual consumption rate of the household overall, and 3) data on historical usage in former days or hours of the household overall (p. 57 ¶ 1-2, p. 68 ¶ 4, p. 82 ¶ 2 - p. 83 ¶ 3; Basu teaches using machine learning algorithms to determine ON or OFF states models of individual appliances based on temporal correlations, which correspond to the statistical correlations; ON or OFF states models of an appliance based on its statistical correlations is a statistical appliance activation model corresponding to item 3); this interpretation is according to this description in the application specification ¶ 0018 second bullet);
- building a household appliance periodic portion activation model based on identified machine learning statistical correlations, which defines the statistical correlations between the hourly or sub-hourly activation of each appliance and the household profile consumption usage (p. 57 ¶ 1-2, p. 68 ¶ 4, p. 82 ¶ 2 - p. 83 ¶ 3; Basu teaches using machine learning algorithms to determine ON or OFF states models of individual appliances based on temporal correlations, which correspond to the statistical correlations; ON or OFF states models of an appliance based on its statistical correlations is a statistical appliance activation model; in addition, Basu in paragraph before last on p. 90 teaches time series methods as taught is based on understanding that a load pattern is a time series  signal with seasonal, weekly, and daily periodicities; these teachings in combination read onto this limitation);
- applying the household appliance hourly and/or sub-hourly machine learning activation model for determining for each identified appliance at what hours the detected appliance was activated during detected activated period at the surveyed household by processing identified machine learning statistical correlations between appliance activation and at least one of profile parameters, actual behavior pattern of the analyzed household in relation to actual time dependent environmental parameters of the relevant time period, and consumption pattern and daily activation in former days or hours (p. 95 last two paragraphs & p. 96 two paragraphs above Fig. 8.6 and Fig. 8.6; in these paragraphs and figure Basu teaches using prediction algorithm based on derived model to predict activation of an appliance; on p. 81 ¶ 3-4, Basu teaches sampling rate of 10 minutes, 30 minutes, and 1 hour; this teaching indicates household appliance activation model being generated on hourly and/or sub-hourly); and
- re-estimating a detected daily activated list of all appliances in the household using the model based on consumption usage per period (p. 124 bullets 1-5; Basu teaches iteratively identifying states, ON or OFF corresponding to activated or not, of appliances from the load identification at 1-hour sampling rate; moreover, Basu teaches using data over a duration of time such as seasonal, weekly, and daily periodicities to input to an artificial neural network to perform this method, see p. 90 paragraph next to last, p. 91 ¶ 3-5, Fig. 8.1 these teachings read onto this limitation).
Basu does not teach:
wherein the surveyed household is not part of the sampled household;
- wherein the data in the sampled households include actual activation and consumption across the day of each appliance, overall data of the household, household profile and characteristics, historical consumption reads for the appliances and household overall, weather condition across the day; and further comprising:
	However, Gupta teaches:
	acquiring, for each sampled household of a group of sampled households, data on historical consumption of appliances in the respective sampled household, said data acquired by load sensors associated with said appliances (¶0032, 0035, 0039; 0042, 0046; Gupta teaches obtaining historical data for training at households with sensors associated with appliances, which correspond to sampled household of a group of sampled households as recited);
a surveyed household, of appliances having no load sensors, wherein the surveyed household is not part of the sampled household (¶ 0034, 0039, 0063-0064; Gupta teaches obtaining test data from household different from training data for correlation with training data to find best match for each appliance category; the test data taught by Gupta corresponds to surveyed household data as claimed);
- wherein the data in the sampled households include actual activation and consumption across the day of each appliance, overall data of the household, household profile and characteristics, historical consumption reads for the appliances and household overall, weather condition across the day (¶ 0041-0042, 0046; Gupta teaches providing household training data, which correspond to sampled households as claimed, including on and of times of a specific appliance over periods of time such as week, month, day, hour etc. and information including temperature, humidity, etc. home profiles).
Basu and Gupta are analogous art because they are in the same field of energy disaggregation to identify presence of appliances. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Basu and Gupta. One of ordinary skill in the art would have been motivated to make such a combination because Gupta’s teachings would have increased the accuracy of the identified incidences of occurrence and/or usage (¶ 0010 last sentence).

As per claim 4, Basu and Gupta in combination teach the method of claim 3, Basu teaches further comprising the steps:
applying a second learning algorithm for identifying statistical correlations between 1) household actual periodic consumption usage pattern and the actual activation per day of each appliance in relation to at least one of environmental time-depended parameters or life span of the occupant, 2) household profile and the actual consumption rate of each appliance, 3) data on appliance activation in former days (p. 82 ¶ 2 - p. 83 ¶ 3; Basu teaches learning algorithms to determine ON or OFF states models of individual appliances based on temporal correlations, which correspond to the statistical correlations; ON or OFF states models of an appliance based on its statistical correlations is a statistical appliance activation model corresponding to item 3); this interpretation is according to this description in the application specification ¶ 0018 second bullet);
building a household appliance period activation model based on identified statistical correlations which defines the relation between the periodically activation of each appliance and the household profile consumption usage (p. 82 ¶ 2 - p. 83 ¶ 3; Basu teaches algorithms to determine ON or OFF states models of individual appliances based on temporal correlations, which correspond to the statistical correlations; ON or OFF states models of an appliance based on its statistical correlations is a statistical appliance activation model; in addition, Basu in paragraph before last on p. 90 teaches time series methods as taught is based on understanding that a load pattern is a time series  signal with seasonal, weekly, and daily periodicities; these teachings in combination read onto this limitation); and
applying the household appliance period activation model for determining for each identified appliance if an appliance was activated during the current period at the surveyed household by processing identified statistical correlations between appliance activation and at least one of profile parameters and actual behavior pattern of the analyzed household in relation to actual time-depended environmental parameters of the relevant time period (p. 95 last two paragraphs & p. 96 two paragraphs above Fig. 8.6 and Fig. 8.6; in these paragraphs and figures Basu teaches using prediction algorithm based on derived model to predict time of activation of an appliance).

As per claim 5, the method of claim 3, these limitations have already been discussed in claim 4. They are, therefore, rejected for the same reasons.

As per claim 6, Basu and Gupta in combination teach the method of claim 2, Basu teaches further comprising the steps: 
building a household appliance usage consumption model which defines the relation between the consumption of each appliance and the household global consumption usage based on identified statistical correlation of both household profile and consumption usage parameters (p. 47 ¶ 1- bullet 3, p. 49 ¶ 2 – p. 50 ¶ 1, p. 51 ¶ 1, 3, Fig. 5.3; Basu teaches using historical data of individual appliances and total/aggregated consumption power consumption of a household to train and model correlation among appliances and aggregate consumption power; the aggregated consumption power corresponds to household global consumption usage as recited in the claim); and
applying household appliance usage consumption model for estimating consumption usage of each activated appliance in the surveyed household based on identified correlations to between household profile and consumption usage pattern of the household (p. 123 last paragraph – p. 124 Fig. 10.5; Basu teaches using the model from training phase to predict energy consumption of appliances).

As per claim 7, Basu and Gupta in combination teach the method of claim 3, Basu teaches further comprising the step of re-estimating a detected daily activated list of all appliances in the house using the model based on consumption usage per period (p. 124 bullets 1-5; Basu teaches iteratively identifying states, ON or OFF corresponding to activated or not, of appliances from the load identification at 1-hour sampling rate; this teaching reads onto this limitation).

As per claim 8, these limitations have already been discussed in claim 4. They are, therefore, rejected for the same reasons. 

As per claim 9, Basu and Gupta in combination teach the method of claim 3, Basu teaches further comprising the step of identifying statistical correlations between actual consumption rate of each appliance and 1) household actual periodic consumption usage pattern of each appliance in relation to environmental time-depended parameters (p. 82 ¶ 2 - p. 83 ¶ 3; Basu teaches algorithms to determine ON or OFF states models of individual appliances based on temporal correlations, which correspond to the statistical correlations; ON or OFF states models of an appliance based on its statistical correlations is a statistical appliance activation model corresponding to item 1); this interpretation is according to this description in the application specification ¶ 0018 second bullet; p. 53 Fig. 5.5 illustrates the actual periodic consumption rate of an appliance, water heater) or life span of the occupant, and 2) household profile and the global consumption rate of each appliance.

As per claim 10, the method of claim 3, these limitations have already been discussed in claim 6. They are, therefore, rejected for the same reasons. 

As per claim 12, these limitations have already been discussed in claim 6. They are, therefore, rejected for the same reasons.

As per claim 13, these limitations have already been discussed in claim 7. They are, therefore, rejected for the same reasons.

As per claim 14, these limitations have already been discussed in claim 8. They are, therefore, rejected for the same reasons. 

As per claim 15, these limitations have already been discussed in claim 9. They are, therefore, rejected for the same reasons.

As per claim 17, Basu teaches a computer based system for determining presence appliance within a household in which there are no sensors for measuring consumption of specific appliance, said system comprising a non-transitory storage device and one or more processing devices operatively coupled to the storage device on which are stored modules of instruction code executable by the one or more processors (p. 2 ¶ 7; Basu teaches using software to implement algorithms in this reference; this teaching implies processor and instruction codes) :
a history analysis module configured to pre-processing per meter of sample households of historical consumption of appliances based actual measurement performed by sensors associated with said appliances in relation to profile of household including characteristics of the household and/or lifestyle of the occupant and environmental time dependent parameters (p. 25 ¶ 2 –p. 26 ¶ 1; in these paragraphs, Basu teaches using database comprising data sets recorded over a period of time of monitored appliances in a specified number of houses; Basu also teaches in p. 21 ¶ 3, 5 monitoring appliances using sensing devices, corresponding to sensors; the function used to perform this teaching is regarded a history analysis module as recited); furthermore, while Basu teaches as detailed above, Gupta also teaches: a history analysis module configured to pre-processing per meter of sample households of historical consumption of appliances based actual measurement performed by sensors associated with said appliances in relation to profile of household including characteristics of the household and/or lifestyle of the occupant and environmental time dependent parameters (¶ 0030, 0032, 0035, 0039; 0042, 0046; Gupta teaches obtaining historical data for training at households with sensors associated with appliances, which correspond to sampled household of a group of sampled households as recited);
an appliance detection module (the function used to perform below teachings is regarded an appliance detection module as recited) for
applying learning algorithm for identifying statistical correlations between presence of appliances at each household and at least one of 1) household profiles parameters, 2) household actual periodic consumption pattern, and 3) household actual periodic consumption pattern in relation to environmental time dependent parameters (p. 47 ¶ 3-5, p. 51 ¶ 1 correlation, p. 52 section 5.2.2.1 ¶ 1-2; p. 57 ¶ 1 – p. 58 ¶ 3, p. 64 last 3 paragraphs – p. 65 Fig. 6.3; in these paragraphs Basu teaches using learning algorithm on households’ datasets of monitored appliances to identify correlations between energy and appliances; the correlation calculations; correlations here are actually statistical correlations; in p. 58 ¶ 1-3 Basu teaches variables, corresponding to parameters, that has information for load identification according to temporal patterns; the load identification here is identification of appliance present corresponding to 2) household periodic consumption patterns);
building household appliance presence model which defines the relation between the presences of each appliance and the household profile consumption based on identifying statistical correlations (p. 58 ¶ 1-3, p. 64 last 3 paragraphs – p. 65 Fig. 6.3; Basu teaches variables, corresponding to parameters, that has information for load identification according to temporal patterns; the load identification here is identification of appliance present); and
determining the probability of each appliance presence at the surveyed household using identified profile parameters and the calculated consumption of the actual behavior pattern of the surveyed household, based on processing identified statistical correlations between presence of appliances at each household and 1) household profiles parameters, household actual periodic consumption pattern in relation to environmental time dependent parameters (p. 96 two paragraphs above Fig. 8.6 and Fig. 8.6; Basu teaches probability of a probability of an appliance's presence is determined).
- determining from the statistical correlations a machine learning appliance activation model (p. 82 ¶ 2 - p. 83 ¶ 3; Basu teaches algorithms to determine ON or OFF states models of individual appliances based on temporal correlations, which correspond to the statistical correlations; ON or OFF states models of an appliance based on its statistical correlations is a statistical appliance activation model; this interpretation is according to this description in the application specification ¶ 0018 second bullet; in addition, Basu teaches in the training process, supervised machine learning techniques are used, see p. 57 ¶ 1-2, p. 68 ¶ 4); and
- determining, from parameters of the surveyed household and the machine learning appliance activation model, a probability of an appliance's activation in the surveyed household (p. 57 ¶ 1-2, p. 68 ¶ 4, p. 95 last two paragraphs & p. 96 two paragraphs above Fig. 8.6 and Fig. 8.6; in these paragraphs Basu teaches determining a probability of an appliance’s activation of the surveyed house and the machine learning appliance activation model);
- applying the machine learning algorithm for identifying statistical correlations between household actual periodic portion, hourly or sub-hourly consumption usage pattern and actual activation per periodic portion of each appliance in relation to at least one of 1) environmental time dependent parameters or life style of the occupant, 2) household profile and actual consumption rate of the household overall, and 3) data on historical usage in former days or hours of the household overall (p. 57 ¶ 1-2, p. 68 ¶ 4, p. 82 ¶ 2 - p. 83 ¶ 3; Basu teaches using machine learning algorithms to determine ON or OFF states models of individual appliances based on temporal correlations, which correspond to the statistical correlations; ON or OFF states models of an appliance based on its statistical correlations is a statistical appliance activation model corresponding to item 3); this interpretation is according to this description in the application specification ¶ 0018 second bullet);
- building a household appliance periodic portion activation model based on identified machine learning statistical correlations, which defines the statistical correlations between the hourly or sub-hourly activation of each appliance and the household profile consumption usage (p. 57 ¶ 1-2, p. 68 ¶ 4, p. 82 ¶ 2 - p. 83 ¶ 3; Basu teaches using machine learning algorithms to determine ON or OFF states models of individual appliances based on temporal correlations, which correspond to the statistical correlations; ON or OFF states models of an appliance based on its statistical correlations is a statistical appliance activation model; in addition, Basu in paragraph before last on p. 90 teaches time series methods as taught is based on understanding that a load pattern is a time series  signal with seasonal, weekly, and daily periodicities; these teachings in combination read onto this limitation);
- applying the household appliance hourly and/or sub-hourly machine learning activation model for determining for each identified appliance at what hours the detected appliance was activated during detected activated period at the surveyed household by processing identified machine learning statistical correlations between appliance activation and at least one of profile parameters, actual behavior pattern of the analyzed household in relation to actual time dependent environmental parameters of the relevant time period, and consumption pattern and daily activation in former days or hours (p. 95 last two paragraphs & p. 96 two paragraphs above Fig. 8.6 and Fig. 8.6; in these paragraphs and figure Basu teaches using prediction algorithm based on derived model to predict activation of an appliance; on p. 81 ¶ 3-4, Basu teaches sampling rate of 10 minutes, 30 minutes, and 1 hour; this teaching indicates household appliance activation model being generated on hourly and/or sub-hourly); and
- re-estimating a detected daily activated list of all appliances in the household using the model based on consumption usage per period (p. 124 bullets 1-5; Basu teaches iteratively identifying states, ON or OFF corresponding to activated or not, of appliances from the load identification at 1-hour sampling rate; moreover, Basu teaches using data over a duration of time such as seasonal, weekly, and daily periodicities to input to an artificial neural network to perform this method, see p. 90 paragraph next to last, p. 91 ¶ 3-5, Fig. 8.1 these teachings read onto this limitation).
Basu does not teach:
wherein the surveyed household is not part of the sampled household;
- wherein the data in the sampled households include actual activation and consumption across the day of each appliance, overall data of the household, household profile and characteristics, historical consumption reads for the appliances and household overall, weather condition across the day; and further comprising:
	However, Gupta teaches:
a surveyed household, of appliances having no load sensors, wherein the surveyed household is not part of the sampled household (¶ 0034, 0039, 0063-0064; Gupta teaches obtaining test data from household different from training data for correlation with training data to find best match for each appliance category; the test data taught by Gupta corresponds to surveyed household data as claimed);
- wherein the data in the sampled households include actual activation and consumption across the day of each appliance, overall data of the household, household profile and characteristics, historical consumption reads for the appliances and household overall, weather condition across the day (¶ 0041-0042, 0046; Gupta teaches providing household training data, which correspond to sampled households as claimed, including on and of times of a specific appliance over periods of time such as week, month, day, hour etc. and information including temperature, humidity, etc. home profiles).
Basu and Gupta are analogous art because they are in the same field of energy disaggregation to identify presence of appliances. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Basu and Gupta. One of ordinary skill in the art would have been motivated to make such a combination because Gupta’s teachings would have increased the accuracy of the identified incidences of occurrence and/or usage (¶ 0010 last sentence).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148                                                                                                                                                                                                                                                                                                                                                                                                                /JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2148